Citation Nr: 1606841	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-18 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 18, 2014.

2.  Whether the reduction of the rating for dextroscoliosis with lumbar strain from 20 percent to 10 percent, effective July 1, 2009, was proper.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to December 2003.  

As a procedural matter, a May 2009 rating decision reduced the rating for PTSD from 30 percent to 10 percent.  In April 2011, the 30 percent rating was fully restored.  In April 2014, the rating for PTSD was increased to 100 percent effective March 18, 2014.  As the 100 percent rating is the maximum schedular rating available for PTSD, the Board will consider the rating period on appeal to include only that portion when PTSD was rated less than 100 percent disabling.  

Next, in the June 2011 substantive appeal, the Veteran requested a Board hearing at the local RO.  However, in November 2015, he requested that the hearing be canceled and his appeal be forwarded for appellate review.  As he did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

The issues of entitlement to an increased rating for a low back disability and entitlement to service connection for radiculopathy of the right sciatic nerve as associated with the low back disability have been raised by the record in the March 2014 VA examination report.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
 

FINDINGS OF FACT

1.  Prior to March 30, 2011, PTSD was manifested by subjective complaints of, among other things, difficulty sleeping, nightmares, impaired memory, difficulty concentrating, social isolation, anger, irritability, and excessive worry; objective findings include oriented to time, place, and person, good hygiene, normal speech pattern, coherent and relevant thought process, euthymic mood and congruent affect, intact short-term memory and concentration, and adequate insight and judgment.  There were no suicidal ideations, hallucinations, delusions, cognitive deficits, or obsessional behaviors.

2.  From March 30, 2011, to March 18, 2014, PTSD was manifested by subjective complaints of nightmares, anxiety, irritability, hypervigilance, obsessive cleaning, social isolation, and strained marital relationship; objective findings include depressed mood, anxiety, mild memory loss, flattened affect, decreased motivation, and an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  

3.  For the entire rating period on appeal, PTSD has been not been manifested by illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance, an inability to establish and maintain effective relationships, or any symptoms like or similar to the above.

4.  The RO complied with the procedural requirements for reducing the rating for a low back disability from 20 percent to 10 percent disabling effective July 1, 2009, to include providing proper notification of the proposal to reduce the rating, and giving the Veteran the opportunity to submit evidence.

5.  At the time of the reduction, the evidence did not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work sufficient to warrant the reduction of the 20 percent rating to a 10 percent rating.


CONCLUSIONS OF LAW

1.  Prior to March 30, 2011, the criteria a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, from March 30, 2011, to March 18, 2014, the criteria for a 50 percent rating, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, DC 9411 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 20 percent rating for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.71a, DC 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor.  38 C.F.R. § 4.3.  

Where, as here, entitlement to compensation already has been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.

A 30 percent rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. 

VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2014, and therefore the claim is governed by DSM-IV.  Regardless, the amended regulations made no change to the symptomatology assigned to each of the ratings provided for in the General Rating Formula for Mental Disorders.  

The Board notes, however, that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (2013).  In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal.  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. 

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  The reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

PTSD Prior to March 2011

The Veteran contends that his PTSD causes more severe symptomatology than that contemplated by the 30 percent rating assigned.  Specifically, he indicated that his PTSD resulted in difficulty sleeping, nightmares, difficulty concentrating, impaired memory, and social isolation.  In the June 2011 substantive appeal (VA Form 9), he asserted that he was entitled to a 50 percent rating.  

After a careful review of all the evidence of record, lay and medical, the Board finds that for the rating period on appeal prior to March 30, 2011, PTSD was manifested by symptomatology more nearly approximating occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, consistent with a 30 percent rating.  

Specifically, in a July 2008 VA examination, the Veteran complained of anxiety, irritability, nightmares, sleep impairment, hypervigilance, emotional and social detachment, and decreased concentration and memory.  He reported working full-time as a police officer and enjoying his job.  The examiner noted that the Veteran presented alert and oriented in all spheres, and demonstrated: good hygiene; normal speech pattern; coherent and relevant thought process; euthymic mood and congruent affect; intact short-term memory and concentration; and adequate insight and judgment.  He denied suicidal ideations, hallucinations, delusions, and obsessional behaviors.  A GAF of 69 was assigned.  

In a September 2009 statement, the Veteran indicated that his PTSD resulted in symptoms of anger, irritability, excessive worry, nightmares, decreased concentration, decreased memory, and emotional/interpersonal difficulties.  The Veteran indicated that these symptoms resulted in significant difficulty in performing occupational tasks, and resulted in strained interpersonal relationships.  VA treatment records dated between July 2009 and May 2010 reflect reports of decreased concentration and memory.  These treatment records, which include neurocognitive assessments, documented no cognitive deficit; however, they do reflect symptoms of sleep impairment and a depressed mood.  The July 2009 VA treatment record provided a GAF score of 70.  The neurocognitive assessments both indicate that the Veteran enjoyed his job as a police officer.  

In weighing the evidence prior to March 30, 2011, the Board finds that PTSD was manifested by anxiety, irritability, nightmares, sleep impairment, hypervigilance, emotional and social detachment, and decreased concentration and memory, which more closely approximate a 30 percent rating.  The Veteran's PTSD has been noted to be uniformly manifested in symptoms of difficulty concentrating, memory impairment, chronic sleep impairment, anxiety, and irritability.  In addition, he has often reported nightmares, hypervigilance, and difficulty in interpersonal relationships.  GAF scores during this period were reported as 69 and 70.  

In reviewing the criteria for a 50 percent rating, the evidence of record does not establish that PTSD manifests in occupational and social impairment with reduced reliability and productivity.  Of note, the Veteran consistently denied suicidal or homicidal ideations, delusions, and hallucinations, and there is no evidence of panic attacks.  Further, his speech pattern and thought process were described as normal.  While he is documented as being socially isolative and hypervigilant in public places, he maintained a relationship with his wife and maintained gainful employment, which he reported that he enjoyed.  

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on his overall occupational and social functioning, prior to March 30, 2011, PTSD did not manifest in occupational and social impairment with reduced reliability and productivity.  Instead, PTSD more nearly approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, but generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  Based on the above, the Board finds that the 30 percent rating currently assigned is appropriate, and a rating in excess of 30 percent prior to March 30, 2011, is not warranted.


PTSD March 2011 to March 2014

Notwithstanding the above, for the rating period on appeal since March 30, 2011, PTSD was manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent rating. 

In a March 2011 VA examination, the Veteran complained of anxiety, depression, panic attacks, decreased concentration, nightmares, flashbacks, hypervigilance, sleep impairment, decreased interest in pleasurable activities, social isolation, irritability, difficulty with social and occupational interactions, and a strained marital relationship.  He reported being independent with his activities of daily living.  The examiner noted that the Veteran was alert and oriented in all spheres, and demonstrated: a sad and anxious affect; poor concentration; intact memory; and poor judgment.  He denied suicidal and homicidal ideations.  The examiner opined that PTSD causes difficulty at the Veteran's work as "unstructured time has caused a marked deterioration in [his] condition."  The examiner also noted an increase in symptoms due to recent war news.  A GAF of 45 was assigned.  

In weighing the evidence from March 30, 2011, to March 18, 2014, the evidence demonstrated that PTSD had increased in severity.  The March 2011 examiner specifically noted new symptoms of flashbacks, panic attacks, and loss of interest in pleasurable activities.  The examiner indicated that the Veteran's social isolation had increased and his judgment had worsened.  Additionally, the examiner specifically indicated that the Veteran's condition had worsened and undergone a "marked deterioration."  Finally, the examiner assigned a GAF score of 45.  Accordingly, during this period the Veteran's PTSD was manifested by symptomatology that more closely approximates a 50 percent rating.  Therefore a higher 50 percent rating is warranted for this time period.

Next, the Board has considered whether an even higher rating is warranted.  In reviewing the criteria for a 70 percent rating, the evidence of record does not establish that PTSD manifests in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Preliminarily, he has not consistently attended school during the relevant period; therefore, this area is not applicable.  Regarding the other areas, the Board has fully considered the frequency, severity, and duration of all of his psychiatric symptoms with respect to their effect on other areas of overall occupational and social functioning.

Regarding the area of work, the evidence of record establishes that the Veteran has maintained full-time employment as a police officer during this period.  He indicated that his difficulty concentrating and impaired memory resulted in increased difficulty performing occupational tasks; however, there is no evidence that these symptoms resulted in a deficiency in work ability or capacity.  Additionally, he asserted increased difficulty interacting with his co-workers; however, there is no indication that any impaired social interaction resulted in work deficiency.  Furthermore, there is some indication that his reluctance to socialize with his co-workers outside of work was due, in part, to non-psychological factors, such as the fact that he lived some distance away from his workplace.   

Regarding the area of family relations, the evidence of record establishes that the Veteran has had a somewhat strained marital relationship.  Evidence of record reflects that he indicated the strife came from a lack of understanding by his wife of his mental and physical symptoms.  Despite the marital strain, during this period, he and wife had a son and by the March 2014 VA examination, his wife was pregnant with their second child.  Regarding the area of mood, the evidence of record establishes a deficiency in his mood.  The evidence of record demonstrates that his mood has been marked by depression, anxiety, and irritability.  

Regarding the area of judgment, the evidence of record establishes a deficiency in the Veteran's judgment.  While there is no evidence in the record that he experiences impaired impulse control, impaired executive functioning and planning, or impaired self-awareness, the March 2011 VA examiner indicated that the Veteran demonstrated poor judgment.  

Regarding the area of thinking, the evidence of record establishes that the Veteran has not experienced a deficiency in thinking.  The evidence of record has uniformly demonstrated his thinking processes and content to be intact.  Regarding thought process, there is no evidence in the record that he experiences loosely-associated thinking, tangential thinking, or circumstantial thinking.  Regarding thought content, there is no evidence in the record that he experienced suicidal or homicidal ideation, delusions, obsessions, or otherwise distorted thinking, such as illogical, obscure or irrelevant thinking.  

In addition to the areas specifically listed under the criteria for a 70 percent rating, the evidence of record does not establish deficiencies in other areas, such as appearance, perception, cognition, and speech.  Regarding the area of appearance, the Veteran's appearance has been consistently described as good with appropriate hygiene; there is no evidence of a disheveled appearance or an inability to maintain basic personal hygiene until the March 18, 2014, VA examination report.  

Regarding the area of perception, there is no evidence of hallucinations or psychoses.  Regarding the area of cognition, he has been consistently described as alert, oriented in all spheres, and as having an intact memory; while he has described increased forgetfulness for routine tasks and difficulty concentrating, there is no evidence of altered alertness, disorientation, or significant memory impairment.  Regarding the area of speech, his speech pattern has been consistently described as normal; there is no evidence of alterations in rhythm, rate, or tone.  

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on his overall occupational and social functioning, the Board finds that from March 30, 2011, to March 18, 2014, PTSD did not manifest in an occupational and social impairment with deficiencies in most areas.  Based on the above, the Board finds that the symptomatology associated with PTSD does not more nearly approximate the criteria for a 70 percent rating from March 30, 2011, to March 18, 2014.   

In essence, the Board has addressed the Veteran's symptomatology during the appeal period in two distinct stages: prior to March 30, 2011, and from March 30, 2011, to March 18, 2014.  Parenthetically, since March 18, 2014, he has been in receipt of a 100 percent rating.  

In rendering the above conclusions on both stages, the Board has considered the GAF scores assigned during the appeal period.  However, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Accordingly, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Prior to March 30, 2011, the GAF scores assigned to the Veteran's psychological profile were 69 and 70, indicative of mild symptoms; these GAF scores are consistent with a 30 percent rating.  On March 30, 2011, the VA examiner assigned a GAF score of 45, indicative of serious symptoms; this GAF score is consistent with a 50 percent rating.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that he believes that his PTSD has been more severe than the assigned rating reflects.  Moreover, he is competent to report perceivable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates his descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the current symptomatology.

The Board has next considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases where the schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  All of the symptomatology associated with the Veteran's PTSD is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  There remains no psychiatric symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate rating to assign in this case.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his psychiatric disability is more severe than reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted in this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Moreover, the Board has considered whether the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates the Veteran's PTSD, particularly symptoms of decreased memory and concentration, negatively affects his ability to perform occupational tasks.  However, there is no indication in the record that he is rendered unemployable due to his service-connected disabilities and he has not asserted that he is unemployable.  In fact, he has maintained full-time employment as a police officer during the relevant appeal period.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.

Finally, the Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Regarding the issue of an increased rating for PTSD, while the issue arose from the Veteran's disagreement with a rating reduction from 30 percent to 10 percent, the 30 percent rating was fully restored and the appeal continued as an increased rating claim.  Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Veteran was not provided notice that complied with the VCAA until May 2014, after the claim was certified to the Board; however, the timing defect is non-precedential as he has demonstrated actual knowledge of the requirements for an increased rating.  The April 2011 statement of the case included those portions of the Rating Schedule relevant to psychiatric disabilities, including PTSD.  

In the June 2011 substantive appeal (VA Form 9), the Veteran indicated that "after reading how mental issues are rated, I have found that I exhibit symptoms that would qualify me for [a] 50 [percent] rating.  For example, the nightmares that I have been experiencing since Iraq have gotten worse."  In addition, in a statement dated in August 2009, he discussed in detail how his PTSD symptoms affect his daily life and occupational functioning.  Accordingly, despite the insufficiency in the timing of proper VCAA notice, the defect is harmless, non-prejudicial error.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports from July 2008, March 2011, and March 2014, and the Veteran's statements.    

The Veteran was afforded VA examinations in July 2008, March 2011, and March 2014.  The examinations are found to be adequate for ratings purposes of the issue on appeal.  The examiners reviewed the psychiatric history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  He has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist in the development of the claim. 

Rating Reduction

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

Where a rating has been in effect for five years or more, a rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher rating.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(a) do not apply to disabilities for which the assigned ratings have been in effect for less than five years, as in this case.  Such disabilities are not considered stabilized and, thus, are subject to improvement.  Re-examination disclosing improvement in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c). 

In any rating reduction case, however, not only must it be determined that an improvement in a disability had actually occurred at the time of the reduction, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath, 1 Vet. App. 589.  The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  Additionally, the examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992).  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated; although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden of proof is on VA to establish that a reduction is warranted by the weight of the evidence.  Kitchens v Brown, 7 Vet. App. 320 (1995).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The Board will first address whether the reduction was procedurally adequate.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the VCAA do not apply to this issue.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in disability evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then, a final rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  

In October 2004, the RO granted service connection for a low back disability, and assigned an initial 20 percent rating.  Following a routine VA examination in July 2008, the RO issued a rating action in September 2008, in which the RO proposed to reduce the rating to 10 percent.  The Veteran was informed of this proposed reduction in a letter dated September 16, 2008, and was given 60 days to submit additional evidence in support of maintaining the higher rating.  Due to an administrative error, a second notice letter was sent to him, dated February 6, 2009; he was given another 60 days within which to submit additional evidence in support of maintaining the higher rating.

In correspondence dated April 30, 2009, outside the second 60-day period, the Veteran submitted a statement purported to be a notice of disagreement with the September 2008 proposed rating action, in which he made several statements in support of maintaining the higher rating.  However, the RO found these statements did not counter the objective findings of the July 2008 VA examination, and, therefore, took final action to reduce the rating in May 2009, in which the rating was reduced from 20 percent to 10 percent, effective July 1, 2009.  

The Veteran was notified of such action in a letter dated May 19, 2009.  In correspondence dated August 27, 2009, the RO informed him that his April 30, 2009, correspondence could not be considered as a notice of disagreement as the rating reduction had not been finalized until the May 2009 rating decision.  In September 2009, he filed a proper notice of disagreement, and the appeal was perfected in June 2011.  

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the rating for the Veteran's service-connected low back disability were properly carried out by the RO.  In a September 2008 rating action and subsequent letters, the RO notified him of the proposed rating reduction, and the RO instructed him to submit, within 60 days, any additional evidence to show that the rating should not be reduced.  The RO further notified him that he could request a personal hearing, which he did not request. 

The Veteran was twice notified of the proposed rating reduction in letter dated September 16, 2008, and February 6, 2009.  He did not submit any additional evidence within the 60-day period that followed both notification letters.  The RO took final action to reduce the rating in May 2009.  The reduction action was more than 60 days from the date of the second letter notifying the Veteran of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the rating from 20 percent to 10 percent.  He does not otherwise contend that the RO failed to follow proper procedural requirements.

Having found that the proper procedures were followed, the Board will next address whether the Veteran's low back disability had actually improved, thus warranting a reduction in the rating.  In this regard, he contends that the RO erred when it reduced the rating from 20 percent to 10 percent.  Specifically, he contends that his low back disability has not improved, but has instead worsened.  He reported that his low back disability significantly affected his daily and occupational life.  

During the relevant appeal period, the Veteran's low back disability has been rated under DC 5237, and is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Under the General Rating Formula, ratings are provided with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

As relevant to thoracolumbar disabilities, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

An August 2004 VA treatment record reflects the Veteran's complaints of low back pain.  The VA clinician noted lumbar range of motion limited in all directions, and paraspinal tenderness and muscle spasm.  The VA clinician also noted a normal X-ray report.  

In a September 2004 VA examination, the Veteran reported constant low back pain with recurrent increases in intensity, causing fatigue, malaise, and decreased speed of movement.  He noted difficulty with stair negotiation, and with prolonged sitting, standing, and walking; however, he acknowledged being independent with activities of daily living.  He worked full-time as a police officer; however, the examiner opined that when the Veteran develops an acute flare-up, "this will have a direct impact on his work performance and productivity."  

Upon range-of-motion testing, the examiner documented 90 degrees of flexion, five degrees of extension, 15 degrees of bilateral lateral flexion with pain, and 20 degrees of bilateral rotation.  The examiner noted normal gait and posture and no tenderness to palpation, but noted slight reduction in the lumbar lordotic curve and moderate paraspinal muscle spasm.  The examiner also noted a contemporaneous X-ray report documenting some narrowing of the L4-L5 and L5-S1 spinal levels, but no evidence of degenerative joint disease; however, the examiner indicated that "since the [Veteran] has had a low back injury he has developed additional [degenerative joint disease (DJD)] changes secondary to his levels of activity and microtrauma.  This could result in the development [of] further DJD changes which could impinge upon his lumbar nerve roots causing more radicular [symptoms] and pain."  

In an October 2004 rating decision, service connection was granted for a low back disability, and an initial rating of 20 percent was assigned.  As indicated in the rating decision, the 20 percent rating was assigned "based on pain on limited motion to 80 degrees with spasm, rotation of the spine and narrowing of the lumbar disc spaces."  

In a July 2008 VA examination, the Veteran complained of constant low back pain that varied in intensity, but "pretty much the same as last time."  He reported flare-ups that result in decreased speed of movement, but no additional loss of movement.  He noted some mild occupational difficulties, but remained independent with activities of daily living and recreational activities.  Upon range-of-motion testing, the examiner documented 100 degrees of flexion, with pain beginning at 20 degrees; 36 degrees of extension; 34 degrees of bilateral lateral flexion; and 40 degrees of bilateral rotation.  The examiner related a normal gait and posture.  The examiner commented that a contemporaneous X-ray report documented degenerative changes at the L5-S1 spinal level.  

A September 2008 VA magnetic resonance imaging (MRI) report indicates that the Veteran reported "incapacitating low back pain after moderate exercise."  The MRI report documents lumbar disc degeneration at the L4-L5 and L5-S1 spinal levels.  In September 2008, on the basis of the July 2008 VA examination, the RO proposed to reduce the rating from 20 percent to 10 percent.  The reduction appears to be based primarily on findings reported in a June 2008 VA examination report.  

In an April 2009 statement, the Veteran indicated that he experiences constant low back pain that negatively affected his daily life.  Specifically, he reported difficulty with prolonged sitting, difficulty running, difficulty performing activities of daily living such as dressing and household chores, and difficulty with occupational tasks.  In May 2009, the RO effectuated the reduction of the rating.  

In review of all the lay and medical evidence of record, however, the Board finds that improvement of the low back disability was not demonstrated by a preponderance of the evidence at the time of the May 2009 rating reduction.  

Strictly construed, range-of-motion testing found during either the September 2004 or the July 2008 VA examination do not meet the criteria for a 20 percent rating under the General Rating Formula.  That notwithstanding, the Veteran's low back disability continued to cause significant effects on his usual occupational and daily activities as reflected in both the September 2004 and July 2008 VA examination reports.

As noted above, in a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  That is, it is not sufficient to show that the Veteran's spinal range of motion had improved.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.

The Board finds that this second prong in effectuating a proper reduction has not been demonstrated by the evidence of record.  As discussed above, the July 2008 VA examiner noted similar effects of the Veteran's low back disability upon his functional capacity, in both performing his activities of daily living and occupational tasks.  Both VA examiners noted the Veteran's reports of constant, but variable, low back pain that was exacerbated by excessive activity and prolonged sitting, standing, and walking.  Both VA examiners noted that the Veteran's low back disability negatively affected his ability to perform occupational duties.  In review of the two VA examination reports, and in consideration of the remaining evidence of record available to the RO at the time of reduction, this evidence does not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work.

Moreover, current evidence of record suggests that the Veteran's low back disability may be worsening.  While both the September 2004 and July 2008 VA examiners indicated no reported radiating symptoms, the March 2014 VA examiner noted radiculopathy of the right sciatic nerve.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptomatology associated with his low back disability has remained relatively consistent throughout the relevant appeal period.  As such, the Board cannot conclude that the weight of the evidence shows an improvement in his low back disability that is reasonably certain to be maintained under the ordinary conditions of life.  Accordingly, restoration of a 20 percent rating is warranted.  


ORDER

A rating in excess of 30 percent for PTSD prior to March 30, 2011, is denied.  

A 50 percent rating, but no more, for PTSD from March 30, 2011, to March 18, 2014, is granted.  

Restoration of a 20 percent rating for dextroscoliosis with lumbar strain is granted.  

	

____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


